Citation Nr: 0218653	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  97-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served over 20 years on active duty and 
retired in August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, among other things, granted 
entitlement to service connection for bilateral pes planus 
and initially assigned a noncompensable evaluation.  The 
disability rating for bilateral pes planus was 
subsequently increased to 10 percent by a rating decision 
dated in July 2002 and made effective for the entire time 
on appeal.  However, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeal) (the Veterans Claims Court) has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 10 percent remains in 
appellate status. 

Further, because the veteran disagreed with the initial 
rating, the Board will consider whether "staged" rating 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the statement of the case and the supplemental 
statements of the case have indicated that all pertinent 
evidence has been considered, the Board can proceed with 
its review without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran's bilateral feet disability is currently 
manifested by subjective complaints of pain with prolonged 
walking.  There is no objective evidence of fixed 
deformity, edema, callous formation, or skin changes.  
Weakness and instability is present.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant laws and regulations provide that disability 
evaluations are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002). 

In addition, in evaluating increased ratings, 
consideration will be given to whether higher ratings are 
available under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, in DeLuca, the Board was directed to 
consider whether a veteran's complaints of shoulder pain 
could significantly limit functional ability during flare-
ups or when the arm was used repeatedly, thus warranting a 
higher evaluation under 38 C.F.R. § 4.40.  Moreover, the 
Board will consider whether weakened movement, excess 
fatigability, and incoordination support higher ratings 
under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 207.  

The RO has rated the veteran's bilateral pes planus 
disability under DC 5276.  Under DC 5276, a 10 percent 
rating is assigned for moderate unilateral or bilateral 
pes planus with the weight bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain 
on manipulation and use of the feet.  Severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, adduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent rating 
when the condition is unilateral and a 30 percent rating 
when bilateral.  Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances, warrants a 30 percent evaluation if unilateral 
and a 50 percent evaluation if bilateral.

After a review of the evidence, the Board finds that a 
higher than 10 percent rating is not warranted at this 
time.  Specifically, there is no evidence of a marked 
deformity, no callous formation, no indication of 
swelling, and no spasm of the tendo achillis as required 
for a higher rating.  In the most recent VA examination, 
the examiner noted objective evidence of painful motion, 
weakness, and instability; however, there was no edema, no 
tenderness, no callosities, no skin breakdown, no unusual 
shoe wear pattern, and no forefoot or midfoot 
misalignment.  Moreover, the veteran's gait was good and 
there were no limitations with standing or walking, skin 
was warm and dry, and Dorsalis pedis and posterior tibial 
pulses were good.  Posture standing, squatting, 
supination, pronation and rising on the toes and heels was 
reported to be fair.  Weight-bearing and nonweight-bearing 
alignment of the Achilles tendon was good.  The Achilles 
tendon was not correctable by manipulation and there was 
no valgus corrected by manipulation.  The final diagnosis 
was congenital pes planus.  As noted above, a 30 percent 
disability rating for bilateral pes planus requires 
objective evidence of deformity, pain on manipulation and 
use, swelling on use, and characteristic callosities.  
Because there is no evidence of deformity, swelling, or 
callosities, the Board finds that a higher rating is not 
warranted at this time.  

This finding is supported by a previous VA examination.  
Of note, a June 2000 VA examination similarly found no 
evidence of painful motion, no edema, no instability, no 
weakness, and no tenderness.  The veteran's gait was 
"fairly good" at that time and there were no callosities, 
no skin breakdown, no unusual shoe wear pattern, no skin 
or vascular changes, and no forefoot or midfoot 
malalignment.  The Board notes that there is no indication 
of on-going treatment for pes planus and no outpatient 
treatment records associated with the claims file.  
Although the veteran has reported pain with extended 
walking, physical examinations show that his symptoms are 
consistent with no more than a 10 percent disability 
rating.  While the record clearly establishes that he has 
a symptomatic bilateral pes planus disability, the Board 
concludes that the veteran's service-connected bilateral 
pes planus is appropriately compensated.  Thus, the 
schedular criteria for a rating in excess of the 
currently-assigned 10 percent disability evaluation are 
not met.    

The Board has considered the veteran's written statements 
and his testimony that his pes planus is worse than 
currently evaluated.  Specifically, he testified that his 
feet ached after prolonged walking.  However, disability 
ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to 
explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to 38 C.F.R. 
§ 4.1, which requires that each disability be viewed in 
relation to its history and that there be an emphasis 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran's working 
or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary 
medical classification, full description of the effects of 
the disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40.  Special 
consideration is given to factors affecting function in 
joint disabilities under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the 
VA to make a more precise evaluation of the level of 
disability and any changes in the condition.  The Board 
has considered these provisions, taking into consideration 
the objective findings as well as the subjective 
statements of the veteran, and finds that his service-
connected pes planus disability is appropriate as 
currently evaluated.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 
(VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the 
date of enactment but not yet final as of that date.  See 
38 U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible with regard to the issue decided in this 
decision.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  

Further, the veteran has not indicated that he receives 
outpatient treatment for his disability; therefore, there 
are no additional medical records which need to be 
obtained.  Moreover, he veteran underwent a recent VA 
examination specifically to address the issue on appeal 
and has undergone two additional VA examinations since 
filing his claim.  In addition, he asked and was provided 
with an opportunity to present testimony before the Board 
in November 1998.  

Next, the issue has been the subject of three Board 
remands in March 1999, December 1999, and January 2001.  
To that end, the Board notes that the January 2001 remand 
directed the RO to schedule new radiographic examination 
of the veteran's feet, to include weight-bearing views.  
The Board is also aware that it is obligated by law to 
ensure that the RO complies with its directives and 
compliance is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
the Board finds that the examiner's reference to the 
weight-bearing and nonweight-bearing alignment of the 
veteran's Achilles tendon substantially complies with the 
request to conduct radiographic studies.  As the veteran 
underwent a current examination with weight-bearing 
alignment specifically addressed, the Board has before it 
a comprehensive review of the veteran foot disability.  As 
such, a remand for radiographic studies at this point 
would unnecessarily delay resolution of this case.  The 
Board finds that the record as it stands is sufficient to 
decide the claim and no additional development is needed.  
Therefore, the Board finds that the mandates of the VCAA 
have been satisfied.


ORDER

The claim for entitlement to a rating in excess of 10 
percent for bilateral pes planus is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

